Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election of Species
The Election filed 7/19/2021 in response to the Office Action of 10/22/2020 is acknowledged and has been entered.  Applicant's election without traverse of Group II, claims 4-14 is acknowledged.  Claims 1-3, and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Applicant’s election without traverse of the following species a2 (type of composition), b2 (type of MBP epitope), c2 (type of substrate) , d2 (clinical correlation)  is acknowledged: Applicant specified that all antigen of claim 4 are elected; however this voluntary election is moot as applicant changed the scope of claim 4 to recite substrate comprising a citrullinated antigen selected from the group consisting of.. Calim 6 drawn to a non-elected species d is withdrawn. As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL. 
Claims 4-5, 7-13 are currently under consideration in view of the elected species.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. 
In this case, Examples of some unclear, inexact or verbose terms used in the specification are: on paragraph [0031] the specification discloses 2 MBP isoform wherein isoform 2 has the identifier Uniprot P02686-6 and disclosed as having 160 AA from N134 to C293 of the full MBP which does not correspond to Uniprot P02686-6 that  
differs from the canonical sequence as follows: 1-133: Missing and 240-250: Missing 
see https://www.uniprot.org/uniprot/P02686 which creates ambiguity.  
Further, The specification does not provide the full sequence of MBP while the parenthetical sequence SEQ ID NO:1 appears to start at AMINO ACID 144-176, not as claimed at “MBP N134- C158” while parenthetical sequence SEQ ID NO:1 appears to start at AMINO ACID 168-197 not as claimed at  “MBP N168- C192”, see rejection under 112b, below. 
In addition, the specification refers to red and purple vertical lines [0015] while the drawings are black and white. 
Further the use of the term HalTag, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 7-13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites detecting an antibody/antigen complex including the citrullinated antigen by detecting the label in strep iii.  The scope of the claim is vague as it is not clear as to whether an antibody/antigen complex including the citrullinated antigen detected in strep iii is the same or different than the antibody/antigen complex of step ii.  Therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim 5 is indefinite because it is unclear if the claims are limited to “MBP N134- C158” or the parenthetical sequence. The specification does not provide the full 
MGNHAGKREL NAEKASTNSE TNRGESEKKR NLGELSRTTS EDNEVFGEAD         60                     70                    80                    90                  100ANQNNGTSSQ DTAVTDSKRT ADPKNAWQDA HPADPGSRPH LIRLFSRDAP        110                             120                    130                 140             150GREDNTFKDR PSESDELQTI QEDSAATSES LDVMASQKRP SQRHGSKYLA                      160                     170               180                     190              200TASTMDHARH GFLPRHRDTG ILDSIGRFFG GDRGAPKRGS GKDSHHPART        210        220        230        240        250AHYGSLPQKS HGRTQDENPV VHFFKNIVTP RTPPPSQGKG RGLSLSRFSW        260        270        280        290        300GAEGQRPGFG YGGRASDYKS AHKGFKGVDA QGTLSKIFKL GGRDSRSGSP MARR  
Therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim 7 is indefinite because it is unclear if the claims are limited to “MBP N168- C192” or the parenthetical sequence. The specification does not provide the full sequence of MBP while the parenthetical sequence sequence appears to start at AMINO ACID 168-197, see below (red) see https://www.uniprot.org/uniprot/P02686, isoform 2 identifier: P02686-2
MGNHAGKREL NAEKASTNSE TNRGESEKKR NLGELSRTTS EDNEVFGEAD                        60                     70                     80                       90                100ANQNNGTSSQ DTAVTDSKRT ADPKNAWQDA HPADPGSRPH LIRLFSRDAP                        110                    120                   130               140                     150GREDNTFKDR PSESDELQTI QEDSAATSES LDVMASQKRP SQRHGSKYLA                       160                  170                  180                   190        TASTMDHARH GFLPRHRDTG ILDSIGRFFG GDRGAPKRGS GKVSSEE
Claim 10 contains the trademark/trade name HaloTag.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the tag and, accordingly, the identification/description is indefinite. Appropriate correction is needed. 
Claim 9 recites “a substrate” in line 3.  The scope of the claim is vague as it is not clear as to whether “a substrate” in line 3 is the same or different a substrate of the subsequent step I recited in the base claim.   Therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  The specification discloses the substrate that includes a plurality of tags as the same as well substrate [0041] or different [0037].  Appropriate correction is needed.  Appropriate correction is needed. For the purpose of this examination the substrate ids interpreted as the being the same. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4-5, 7-13  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. The claim(s) recite(s)a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between the presence of the antibody/antigen complex in the sample is indicative of rheumatoid arthritis. The correlation between marker levels and presence/ risk of disease is also a law of nature/ natural phenomenon insofar as such a correlation exists in nature apart from any human action. See MPEP2106.04(b)
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application.  There are no subsequent steps recited that would be performed depending on the results of the assay. Here, appelant's method steps are not tied to a particular machine and does not perform a transformation. 
While a reference is made to binding an autoantibody to an immobilized antibody/antigen complex comprising a citrullinated antigen as for example citrullinated MBP comprising known the amino-acid sequence of residues (claim 5,7) this, results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself.  There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: in addition to the judicial exceptions, the claims also recite the step of (i) contacting a patient sample with a substrate comprising a citrullinated antigen, (ii) contacting the antibody/antigen complex with a label; (iii) detecting an antibody/antigen complex including the citrullinated antigen.  It is noted the MBP sequence is known in the art. The claimed MBP appears to In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
The step of detecting an auto-antibody against a citrullinated antigen in the test sample is recited at a high level of generality such that it is not limited to any specific assay or testing technique. These steps are interpreted as insignificant extra solution (mere data gathering). The step of detecting an autoantibody comprising contacting with its corresponding polypeptide autoantigen to detect a label, was previously taken by those in the field of discovery of autoimmune antibody markers and therefore fail to add a feature that is more than well-understood as cited below. In addition see Vossenaar et al (IDS reference), US20070292347 ([0136][0142][0147]ex7).  In addition the steps recited in claims 9 and 10 are well known and conventional as cited below, fig 23 of Viktor, below.

    PNG
    media_image1.png
    890
    565
    media_image1.png
    Greyscale

In addition, more recent court opinions, explain that even accepting the fact that the step of detecting autoantibodies to a specific protein in this MBP  in a blood serum or plasma sample is not routine and conventional the court of Appeals  for the Federal Circuit decided in Athena Diagnostics  v Mayo Collaborative Services (Fed Cir, 2017-2508, 2/6/2019) as follows:
we cannot hold that performing standard techniques in a standard way to observe a newly discovered natural law provides an inventive concept. This is because  “[t]he  inventive  concept  necessary  at  step  two . . . cannot be furnished by the unpatentable law of nature . . . itself.” Genetic Techs. Ltd. v. Medial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016); see Mayo, 566 U.S. at 73 (considering whether the “claimed processes (apart from the natural laws themselves)” were routine and conventional). Rather, to supply an inventive concept the sequence of claimed steps must do more than adapt a conventional assay to a newly discovered natural law; it must represent an inventive application beyond the discovery of the natural law itself. Because claims 7–9 fail to recite such an application, they do not provide an inventive concept.
Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another 


Claims 4, 11-13 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Terao et al. (2011;IDS reference). 
Claims of this invention are drawn to a method of detecting rheumatoid arthritis in a patient, comprising the steps of: 
(i) contacting a patient sample with a substrate comprising a citrullinated antigen selected from the group consisting of Myelin Basic Protein (MBP), osteopontin (SPP1), flap endonuclease (FEN1), insulin like growth factor binding protein 6 (IGFBP6), insulin like growth factor I (IGF 1), and stanniocalcin-2 (STC2) to form an antibody/antigen complex; 
(ii) contacting the antibody/antigen complex with a label; and 
(iii) detecting an antibody/antigen complex including the citrullinated antigen by detecting the label, wherein the presence of the antibody/antigen complex in the sample is indicative of rheumatoid arthritis in the patient.
Terao et al. teach throughout the publication and especially in abstract a method of detecting rheumatoid arthritis in a patient by quantifying circulating antibodies against citrullinated Myelin Basic Protein (MBP) in ELISA and Western blot formats using citrullinated MBP as antigen (page 4 right first and second paragraphs, FIG 4 A/C).   In particular, Terao et al. teach obtaining plasma samples from patients with  rheumatoid arthritis and controls (page 6, right second paragraph). 
Terao et al. teach contacting the sample  with a substrate comprising citrullinated  Myelin Basic Protein (MBP) as for example a microtiter plate having immobilized instant claim 11) and detecting antigen-antibody complex with a labeled anti-human IgG (page 7, right second paragraph), wherein the presence of the antibody/antigen complex in the sample is indicative of rheumatoid arthritis in the patient.(Fig.4A; page 4 right first and second paragraphs). Regarding instant claims 12-13, as a dye labeled secondary antibody is defined by claim 13 as a labeled anti-human IgG, Terao et al. teach detecting antigen-antibody complex with a labeled anti-human IgG (page 7, right second paragraph). 

Claims 4-5, 7-13 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Karthikeyan et al (Molecular & Cellular Proteomics (2016), 15(7), 2324-2337 | published may 2, 2016
Karthikeyan et al teach throughout the publication and especially in Abstract a protein array platform for detecting autoantibodies that react with citrullinated antigens wherein the presence of the antibody/antigen complex in the sample i.e. serum  is indicative of rheumatoid arthritis in the patient(Fig 5c).  In particular Karthikeyan et al teach all steps as claimed (whole publication, Fig1, ELISA, wherein the tag is HaloTag see page 2327,left second paragraph) wherein the citullinated MB P includes the claimed sequences (page 2331 right last paragraph).  
Claim Rejections - 35 USC § 102/103
Claims 5, 7  are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Terao et al. (2011;IDS reference) as evidenced by Uniprot (see https://www.uniprot.org/uniprot/P02686) or  by Carnegie  (Biochem J. 1971, 123,57-67) and Kamholtz (Proc. Nail. Acad. Sci. USAVol. 83, pp. 4962-4966, July 1986) in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Terao et al. in view of Uniprot  or Carnegie  and Kamholtz
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Regarding claim 5, Terao et al. further  teach human MBP species in the molecular range of 17 to 25 kDa are reactive to plasma from RA patients (see immunoblot Figure S5). Terao et al. do not specifically disclose the sequence of any MBP isoform.  
Nevertheless, Human MBP of Terao et al. necessarily comprises the instant SEQ ID 1 as this sequence is present in all human MBP isoforms as evidenced by UNIPROT.   In particular, UNIPROT depicts the canonical sequence of human MBP wherein seq ID 1 starts at aa 144 to aa 176, wherein such region is present in all human MBP isoforms as evidenced by Uniprot.  
        		10                 20                   30                     40                         50MGNHAGKREL NAEKASTNSE TNRGESEKKR NLGELSRTTS EDNEVFGEAD         		60                             70                          80                      90        100ANQNNGTSSQ DTAVTDSKRT ADPKNAWQDA HPADPGSRPH LIRLFSRDAP       		 110                  120                   130                     140             150GREDNTFKDR PSESDELQTI QEDSAATSES LDVMASQKRP SQRHGSKYLA TASTMDHARH GFLPRHRDTG ILDSIGRFFG GDRGAPKRGS GKDSHHPART      		  210                   220                    230                    240                250AHYGSLPQKS HGRTQDENPV VHFFKNIVTP RTPPPSQGKG RGLSLSRFSW        260                  270                     280                      290        300GAEGQRPGFG YGGRASDYKS AHKGFKGVDA QGTLSKIFKL GGRDSRSGSP MARR                   

In addition, the amino acid sequence of the main isoform (169 aa) i.e. isoform 5 of Uniprot has been known since 1971 as evidenced by Carnegie and Kamholtz 
aa134 -304            
MASQKRP SQRHGSKYLA  TASTMDHARH GFLPRHRDTG ILDSIGRFFG GDRGAPKRGS GKDSHHPART AHYGSLPQKS HGRTQDENPV VHFFKNIVTP RTPPPSQGKG RGLSLSRFSW GAEGQRPGFG YGGRASDYKS AHKGFKGVDA QGTLSKIFKL GGRDSRSGSP MARR

Regarding claim 7, human MBP isoform 2 of Uniprot having 21.522 kDA is disclosed as missing 193-304 of the canonical structure and replaced by VSSEE which gives rise to a sequence that necessarily comprises the instant SEQ ID NO:2. (underlined,below)
        10                 20                   30                     40                         50MGNHAGKREL NAEKASTNSE TNRGESEKKR NLGELSRTTS EDNEVFGEAD         60                             70                          80                      90        100ANQNNGTSSQ DTAVTDSKRT ADPKNAWQDA HPADPGSRPH LIRLFSRDAP        110                  120                   130                     140             150GREDNTFKDR PSESDELQTI QEDSAATSES LDVMASQKRP SQRHGSKYLA        160                     170                    180                 190                    200TASTMDHARH GFLPRHRDTG ILDSIGRFFG GDRGAPKRGS GK VSSEE  
In the alternative, one of ordinary skill in the art would have been able to pick MBP isoforms 2 and 5  sequences as these sequences were known as taught in Uniprot or Carnegie  and Kamholtz for providing the advantage of detecting autoantibody response to specific isoforms in an ELISA format indicative of rheumatoid arthritis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Terao et al.
While Terao et al. teach plasma samples, Terao et al. is silent regarding the sample being serum.  
It would have been prima facie obvious, before the effective filing of the claimed invention, to have modified the disclosure of Terao, for the detection of autoantibodies Terao et al. would comprise the antibodies against citrullinated Myelin Basic Protein (MBP) that can be detected in ELISA and Western blot formats using citrullinated MBP as antigen. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. as applied to claim 4, in view of Ramachandran et al. (Proteomics Clin.Appl.2008, IDS Reference) and Wiktor et al (US2014/0371091).
Terao et al. is relied upon as in the 102 rejection above. 
Terao et al do not disclose the limitations of claim 9: wherein prior to step (i) the method includes depositing plasmid DNA that encodes the antigen into microwells along with in vitro protein expression lysates, and contacting the microwells with a substrate, wherein the substrate includes a plurality of tag ligands coated thereon that are configured to capture the antigen to the substrate.
Ramachandran et al. teach throughout the publication and especially in Abstract adapting a microarray format .e. nucleic Acid Programmable Protein Microarrays (NAPPA) (page 1520 right second paragraph)  in which full length expression cDNA encoding target proteins fused to an epitope tag i.e. GST are expressed and translated to produce proteins in situ and further captured to using anti-tag antibodies immobilized on the array , to a 96-well macro array format i.e. RAPID ELISA (page 1520, left third paragraph), that is as sensitive and specific as a recombinant protein ELISA (bridging paragraph pages 1519-1520).  In particular, the RAPID ELISA method includes 
Wiktor et al teach throughout the patent and especially in Figure 23, that nucleic acid programmable Array technology is well established [0003], wherein  in one embodiment, post translation citrullination is performed on the platform prior to contacting the sample with the translated citrullinated antigens. 
It would have been prima facie obvious, before the effective filing of the claimed invention, to have modified the disclosure of Terao, for the detection of autoantibodies to citrulinated MBP and isoforms thereof complex for the diagnosis of RA by capturing the antigen(s)  to the substrate as taught in Ramachandran et al. or Wiktor et al  prior to citrullinization and perform citrullination on the platform i.e. post translationally as taught in Wiktor et al.  One would be motivated to do so as the cDNA for the gene of interest can be easily added to the IVTT to eliminate the need for protein purification and allow for parallel posttranslational modification to save time and cost also as taught in Ramachandran et al.  (Abstract, page 1526 left third paragraph).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Terao et al. , Ramachandran et al. (Proteomics Clin.Appl.2008, IDS Reference) and Wiktor et al as applied to claim 9 in view of Wang et al (Proteomics Clin. Appl. 2013, 7.
Terao et al.  Ramachandran et al. and Wiktor et al are relied upon as in the 103 rejection above and are silent regarding the tag being “halotag”. 
Wang et al teach throughout the publication, modifying the nucleic acid programmable array (NAPA) also disclosed in Ramachandran et al. by replacing the GST tag with a Halotag fused at the N-terminal of the protein of interest (Figure 1)  to allow for more stringent washes to reduce background  and to allow exposure of both conformational and linear epitopes to increase the diagnostic sensitivity and the number of potential biomarkers (page 382).  Wang et al teach the method is utility in identifying autoantibody biomarkers that can recognize different epitopes relevant in various diseases including in autoimmune diseases (page 382, right column). 
It would have been prima facie obvious, before the effective filing of the claimed invention, to have modified the disclosure of Terao et al, for the detection of autoantibodies to citrullinated MBP and isoforms thereof  by capturing the antigen to the substrate as taught in Ramachandran et al. and Wiktor et al prior to citrullinization i.e. post translationally, wherein a halotag is used instead of the affinity tag i.e. GST as taught in .Wang et al.  One would be motivated to do so as it allows for more stringent washes to reduce background  and to allow exposure of both conformational and linear epitopes to increase the diagnostic sensitivity and the number of potential biomarkers (page 382) including MBP and isoforms of  Terao et al. 
Conclusion
No claims are allowable.                                                                                                                                                                                                         Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/ Primary Examiner, Art Unit 1641